


Exhibit 10.1.6.2




Second Amendment to
EMPLOYMENT AGREEMENT




This Second Amendment to EMPLOYMENT AGREEMENT (this "Amendment") is entered into
as of the 24th day of February, 2015 (the “Effective Date”), by and between Wynn
Resorts, Limited (“Employer”) and Stephen Cootey (“Employee”). Capitalized terms
that are not defined herein shall have the meanings ascribed to them in the
Agreement (as defined below).




RECITALS


WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of November 7, 2013 (the "Agreement"), as amended; and
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
1.
Amendments.

a.The Employer and Employee hereby agree to amend Section 3(b)c in its entirety
to read as follows:


“c. Bonus Compensation. Section 7(b) shall be modified to provide as follows:
Employee will be eligible to receive a target annual bonus of 100% of the annual
Base Salary received by Employee during the applicable year, all in accordance
with the terms and conditions set by Employer subject to the withholdings
described in Section 7(h). Employer retains the discretion to adopt or amend any
bonus plan at any time prior to a Change of Control.”
b.    The Employer and Employee hereby agree to amend Section 3(b)d in its
entirety to read as follows:
“d. Separation Payment. The definition of “Separation Payment” shall be amended
to mean the following: a lump sum equal to (A) Employee’s Base Salary (as
defined in Section 7(a) of this Agreement) for the remainder of the Term, but
not less than one (1) year of Base Salary, plus (B) the bonus that was paid to
Employee under Section 7(b) for the preceding bonus period, plus (C) any accrued
but unpaid vacation pay, less deductions of all applicable taxes and
withholdings.”




Other Provisions of Agreement. The parties acknowledge that the Agreement is
being modified only as stated herein, and agree that nothing else in the
Agreement shall be affected by this Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and effective as of the date first written above.
WYNN RESORTS, LIMITED
 
EMPLOYEE
 
 
 
/s/ Matt Maddox
 
/s/ Stephen Cootey
Matt Maddox, President
 
Stephen Cootey









